STATEMENT OF THE CASE.
REYNOLDS, J.
Ulric Deville leased from the owner, one Bellevue Bordelon, at $3.00 per acre, ten acres of land on which to make a crop during the year 1925, and had his lease duly recorded. Thereafter he planted, cultivated and “laid by” a. crop of cotton on the land so leased.
On June 13, 1925, the ten acres, along with other land, was sold under foreclosure of a vendor’s privilege and mortgage granted by Alfred C. Bordelon, through whom plaintiff’s lessor acquired title, and was purchased by the defendant, Purdy-Hess Company.
Purdy-Hess Company on becoming the adjudicatee of the property, through its agent, F. D. Brouillette, notified Ulric Deville that it would “nail the gates of the field” and accordingly did nail up the gates through which Deville traveled in going to and coming '.from his crop of cotton.
Ulric Deville sued out a temporary injunction restraining the sheriff and PurdyHess Company from interfering with his cultivation or possession of the crops.
On trial the ruit was decided in favor of Ulric Deville and he was decreed the owner of the crop, subject to the payment of the lease price agreed upon with his lessor. The defendants have appealed.
OPINION.
The question to be decided is whether or not' a purchaser of a plantation at sheriff’s sale under foreclosure of a vendor’s privilege and mortgage thereby becomes the owner of a crop growing on the land raised by a lessee under a duly recorded lease from a lessor whose title traces back to the mortgage debtor, or does he acquire the crop cum onere as to the lessee’s rights therein?
This question was decided in favor of the lessee in Porches vs. Bodin, 28 La. Ann. 761.
Our learned brother of the district court in a, well written opinion in this case reviewed the jurisprudence of the state on this point arid rendered judgment in favor of the plaintiff.
Under the evidence and the authorities cited by Judge Gremillion, his decision is correct.
It is therefore ordered, adjudged and decreed that the judgment appealed from be affirmed.